FILED
                            NOT FOR PUBLICATION                              OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30358

               Plaintiff - Appellee,             D.C. No. 1:10-cr-00130-RFC

  v.
                                                 MEMORANDUM *
DANIEL IVAN FRANTZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Daniel Ivan Frantz appeals from the 121-month sentence imposed following

his guilty-plea conviction for receipt of child pornography, in violation of 18

U.S.C. § 2252A(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Frantz contends that the district court procedurally erred by focusing on the

seriousness of the offense to the exclusion of the other 18 U.S.C. § 3553(a)

sentencing factors, and by basing his sentence on the erroneous conclusion that he

presents a risk of danger to young children. The record reflects that the district

court adequately considered the section 3553(a) sentencing factors and did not base

the sentence on any clearly erroneous facts. See United States v. Carty, 520 F.3d

984, 993 (9th Cir. 2008) (en banc).

      Frantz also contends that his sentence is substantively unreasonable because

the district court did not vary from the child pornography Guidelines on policy

grounds, thereby creating a disparity between his sentence and the sentences of

defendants in cases where the court does vary downward. In light of the totality of

the circumstances and the 18 U.S.C. § 3553(a) sentencing factors, the sentence at

the bottom of the Guidelines range is substantively reasonable. See Gall v. United

States, 552 U.S. 38, 51 (2007); United States v. Henderson, 649 F.3d 955, 964 (9th

Cir. 2011) (“[D]istrict courts are not obligated to vary from the child pornography

Guidelines on policy grounds if they do not have, in fact, a policy disagreement

with them.”).

      AFFIRMED.




                                           2                                    11-30358